Lawrence, Judge:
This appeal for reappraisement was submitted on the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise invoiced as “24 only Model No. 30, B. 18/24 Cycles wheel — 24" x 1%” at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, was 108/7d (English currency) each, less 2/4%, plus packing.
It is further stipulated and agreed that there was no higher'export value for such or similar merchandise at the time of exportation of the instant merchandise.
On tbe agreed facts I find the foreign value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for determining the value of said merchandise, and that 108/7d (English currency) each, less 2% per centum, plus packing, is the value of said cycles, there being no higher export value therefor.
Judgment will be entered accordingly.